                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF IDAHO




KAREN MIRANDA GLEASON,                                 Case No.: 1:20-cv-00474-REB

                                                       MEMORANDUM DECISION AND
       Plaintiff,                                      ORDER RE: DEFENDANT’S
                                                       MOTION TO DISMISS PLAINTIFF’S
                                                       COMPLAINT (Dkt. 17)
       vs.


DAVID L. BERHARDT, Secretary, U.S.
DEPARTMENT OF THE INTERIOR,


       Defendant.




       Pending is Defendants’ Motion to Dismiss for Failure to State a Claim (Dkt. 17), in

which Defendants seek dismissal of all the claims raised in Plaintiff’s Complaint. The parties

have consented to the exercise of jurisdiction by a United States Magistrate Judge. (Dkt. 25).

Having carefully considered the record, and otherwise being fully advised, the Court enters the

following Memorandum Decision and Order.

                                        BACKGROUND

       Plaintiff Karen Gleason was employed during the time frame relevant to this lawsuit as a

Public Affairs Specialist with the Boise office of the U.S. Fish and Wildlife Service. She has

bipolar disorder, also known as manic depression. Between 2005 and 2017, she alleges that a

series of supervisors engaged in unlawful acts of discrimination against her based on her gender

MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 1
and a disability, retaliated against her based on protected activity, and created a hostile work

environment.

       Defendant moves to dismiss all claims. First, Defendant argues that that most of

Plaintiff’s allegations cannot support her discrimination or retaliation claims because she failed

to contact an Equal Employment Opportunity (“EEO”) counselor within 45 days after such acts.

Second, Defendant argues that although a handful of acts occurred within the 45-day window or

occurred after the filing of her claim, none of those particular acts materially affected the terms

and conditions of her employment, nor did any of them result in a significant change to her

employment duties. Third, Defendant argues that facts alleged in the Complaint do not support

an inference that gender, disability, or purported protected activity played any role in any of the

actions that are not time barred. Fourth and finally, Defendant challenges the adequacy of

Plaintiff’s hostile work environment claim, arguing that there are no facts to support an inference

that her work environment was objectively hostile, or that the purported hostility arose because

of her gender, disability status, or purported protected activity. Defendant’s Brief, Dkt. 17-1 at p.

2.

       For the reasons discussed below, the Court finds that Plaintiff can proceed on her claims

for retaliation, disability discrimination and for a hostile work environment based upon her

disability status and prior protected activity. However, she may not proceed on her claims for sex

discrimination or for a hostile work environment based on her gender.

                                      LEGAL STANDARDS

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is granted if the

complaint fails to allege “enough facts to state a claim to relief that is plausible on its face.” Bell


MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 2
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court “must take all of the

factual allegations in the complaint as true,” but it is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Id. at 678; see also Manzarek v. St. Paul Fire &

Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Therefore, “conclusory allegations of law

and unwarranted inferences are insufficient to defeat a motion to dismiss for failure to state a

claim.” Caviness v. Horizon Comm. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010)

(citation omitted).

                                           DISCUSSION

   I.      Plaintiff’s Claims Are Not Time Barred

        A federal civil servant must first exhaust her administrative remedies before she can sue

her employer for discrimination in violation of Title VII. Green v. Brennan, 136 S.Ct. 1769

(2016). As part of this process, the employee must initiate contact with an EEO Counselor

within 45 days of the date of any allegedly discriminatory conduct, or within 45 days of an

adverse employment action. Id. at 1775. These requirements, which apply only to the federal

workforce, are the analog of the 180-day or 300-day periods which apply to private sector

employees seeking to bring discrimination claims under Title VII.

        Here, Plaintiff alleges that her supervisors engaged in a course of discriminatory,

retaliatory, and hostile conduct dating as far back as 2005. However, she did not seek the


MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 3
assistance of an EEO counselor until February 17, 2017. Defendant, therefore, contends that any

alleged conduct occurring before January 3, 2017, the last day of the 45-day lookback period,

cannot form the basis for a claim.

        In cases dealing with the private sector counterpart to the 45-day rule discussed above,

the United States Supreme Court has ruled that discrete discriminatory acts occurring earlier than

the relevant lookback period are time-barred, even when the actions which predate the lookback

period otherwise relate to timely filed charges. National Railroad Passenger Corp. v. Morgan,

536 U.S. 101, 108-14, 122 S.Ct. 2061, 2069-2073 (2002) (overruling Ninth Circuit case law

allowing a plaintiff to escape the effects of the relevant lookback period by alleging a continuing

course of discriminatory conduct).

       The ruling in Morgan only applies, however, to claims for discrimination and retaliation.

In contrast, for hostile work environment claims, “the unlawful employment practice . . . cannot

be said to occur on any particular day. It occurs over a series of days or perhaps years and, in

direct contrast to discrete acts, a single act of harassment may not be actionable on its own.” Id.,

536 U.S. at 115, 122 S.Ct at 2073-2074. Thus, according to the Morgan court, “a hostile work

environment claim ... will not be time barred so long as all acts which constitute the claim are

part of the same unlawful employment practice and at least one act falls within the [applicable

statutory time period].” Id., 536 U.S. at 122, 122 S.Ct. at 2077. See also, Porter v. California

Dept. of Corrections, 419 F.3d 885 (9th Cir. 2005). Finally, even though acts falling before the

earliest day of the 45 day look back period are not independently actionable, they may be used as

background evidence in support of a timely claim. Morgan, 536 U.S. at 113, 122 S.Ct. at 2072.

Such background evidence can be used, for example, as proof of discriminatory intent. Lyons v.

England, 307 F.3d 1092, 1111-1112 (9th Cir. 2002).

MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 4
       Applying these rules leaves Plaintiff’s claims for disability discrimination, sex

discrimination, and retaliation intact only to the extent that conduct occurring on or after January

3, 2017 independently gives rise to such claims. The claims for hostile work environment, on the

other hand, survive if she has alleged at least one sufficiently hostile act that falls within the 45-

day time period, and any such act or acts are part of the same illegal employment practice. Of

course, Plaintiff must also adequately plead the remaining elements of her various claims.

       A. Events Occurring After January 3, 2017 Independently Gives Rise to Disability
          Discrimination and Retaliation Claims.

       Plaintiff’s claim for disability discrimination under the Rehabilitation Act requires proof

of the following elements: 1) that she is disabled within the meaning of the Rehabilitation Act; 2)

that she is otherwise qualified for the position; and 3) that she was discriminated against based

on her disability. Williams v. O’Neill, 23 Fed. Appx. 738, 739-40 (9th Cir. 2001) (citing Snead v.

Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1087 (9th Cir. 2001). A prima facie claim for

retaliation requires a plaintiff to show that 1) she engaged in protected activity; 2) the defendant

subjected her to an adverse employment action, and 3) that there is a causal link between her

protected activity and adverse employment action. Ray v. Henderson, 217 F.3d 1234, 1240 (9th

Cir. 2000). Besides arguing that no discriminatory conduct or adverse employment action

occurred during or after the applicable 45-day time frame, Defendant also argues that Plaintiff

has not pleaded facts alleging that there was a causal link between the allegedly adverse

employment actions and her disability or prior protected activity.

       1. Post January 3, 2017 Conduct

       While much of the conduct discussed in the complaint did occur prior to January 3, 2017,

some of the alleged facts concern conduct that occurred on or after that date. A number of these

MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 5
actions, read in the light most favorable to the Plaintiff and making all reasonable inferences in

her favor, could be said to be discriminatory. Potentially discriminatory actions that occurred

within the relevant time frame include: 1) the five-day suspension that Plaintiff received on

January 3, 2017; 2) denial of training opportunities that continued into the summer of 2017; and

3) continued isolation from co-workers and denial of Plaintiff’s requests to move to a more

desirable office location. While this is not an exhaustive list of post-January 3, 2017 conduct, the

Court need not address every single instance of such conduct in order to conclude that Plaintiff

has pled sufficient facts to allege that at least some potentially discriminatory acts that are not

time barred.

       Defendant does not argue that the five-day suspension that was issued on January 3, 2017

cannot, at least potentially, constitute an adverse employment action. In fact, the only argument

Defendant makes as to why the five-day suspension should not “count” stems from the fact that

the supervisor who issued the suspension dated it December 26, 2016, suggesting that Defendant

began the process of suspension some days before the notice was actually issued to Plaintiff.

This fact, Defendant argues, undercuts Plaintiff’s assertion that Defendant acted in retaliation for

her protected EEO activity. Defense Brief, Dkt. 17-1 at 14. However, even if Defendant began

the process of suspension earlier than January 3, 2017, the suspension did not take hold until

January 3, 2017. Perhaps Defendant could argue that the earlier date supports an argument of a

non-discriminatory motive for the suspension, but such an argument is not a basis on which to

grant a motion to dismiss the claim. These are not issues that can be resolved on a motion to

dismiss, where even under the somewhat more stringent standards articulated by Iqbal and

Twombly, the Court is still required to view the alleged facts in the light most favorable to

Plaintiff and make all reasonable inferences in her favor. Further, there are sufficient facts


MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 6
alleged in the Complaint to suggest that Plaintiff had engaged in other protected activity well

before raising the issue of her suspension with the EEO in early 2017. While under Morgan and

progeny, a defendant’s conduct that forms the basis for the cause of action must occur during or

after the 45-day time frame in order for a claim not to be time barred, there is nothing in this line

of cases to suggest that protected activity that arguably provides a motive for a defendant’s

discriminatory acts must also fall within that same time frame.

       Regarding the denial of training opportunities, some courts have held that denial of such

opportunities, without more, cannot constitute adverse employment action for purposes of a

discrimination or hostile work environment claim. See, e.g. Clegg v. Arkansas Dept. of

Corrections, 496 F.3d 922 (8th Cir. 2007); Shakelford v. Deloitte & Touche, LLP, 190 F.3d 398

(406-07) (5th Cir. 1999). However, here Plaintiff has alleged that the training she sought to

undertake was necessary for further professional advancement. Plaintiff’s Brief, Dkt. 26 at p. 12

and Complaint at 12-130, 133-134. She also alleges that at least one similarly situated employee,

without a disability or EEO activity, was afforded opportunities like the ones Plaintiff was

denied. Id. at 130. Read most favorably to her, the Complaint suggests that the training could

have led to a promotion or salary increase and/or that her career was impaired by not taking the

training. Cf, Arbigon v. Multnomah Co. 2010 WL 2038839 (D. Oregon 2010) (denial of training

that prevents an employee from learning his or her job properly constitutes an adverse

employment action); Cf. Hess v. Multnomah County, 216 F.Supp.2d 1140, 1154 (D.Or.2001)

(dismissing claim but suggesting that denial of training may constitute an adverse employment

action if plaintiff had offered evidence that the training would have resulted in a promotion or a

salary increase or that her career was significantly impaired by not taking the training).

Accordingly, Plaintiff has alleged something beyond than the mere denial of training


MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 7
opportunities such that the denial of these opportunities may be said to constitute adverse

employment action.

       Finally, the alleged isolation of Plaintiff in a separate office building can also be said to

constitute adverse employment action. Plaintiff says that this did not begin in 2017 but the issue

was ongoing at that time, as Plaintiff continued her requests to be transferred to a window office

in the main building, as opposed to in a separate building where few employees worked, which

kept her isolated from her co-workers. While employers are allowed to exercise control over

things like the location of employee workstations, several Circuit courts have held that such

control which isolates an employee from co-workers can constitute an adverse employment

action if the isolation makes it more difficult for an employee to do her job. See, e.g.,

Lederberger v. Stangler, 122 F.3d 1142 (8th Cir. 1997); Flaherty v. Gas Research Inst. 31 F.3d

451, 456–57 (7th Cir.1994). Further, actions taken against an employee need not be “severe” to

nonetheless be adverse. “[A plaintiff] need not show that she was fired, demoted, or suffered

some financial loss....” McAlindin v. County of San Diego, 192 F.3d 1226 (9th Cir 2011) (quoting

Bouman v. Block, 940 F.2d 1211, 1229 (9th Cir.1991)). Viewing the allegations in the light most

favorable to the Plaintiff, her isolation in a separate office building could potentially constitute

an adverse employment action.

       The Court also concludes that Plaintiff has adequately alleged a causal link between her

disability and her protected activity, on one hand, and the adverse employment actions she

alleges, on the other. As discussed above, Plaintiff is correct that events occurring prior to

January 3, 2017 may be used as evidence of a defendant’s intent or discriminatory animus. Read

most favorably to the Plaintiff, the narrative of events alleged in her Complaint suggests a causal




MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 8
link between Plaintiff’s disability, her protected EEO activity, and the adverse employment

actions that occurred after January 3, 2017. Complaint at ¶¶ 6-140; Plaintiff’s Brief at 7.

       II.     Plaintiff’s Claims for Hostile Work Environment Based on Disability and
               Prior EEO Activity

       Next, the Court concludes that Plaintiff has adequately pled a claim for hostile work

environment based on her disability status and prior protected EEO activity. She is required to

allege facts tending to suggest that 1) she was subjected to verbal or physical conduct because of

her disability or EEO activity; 2) the conduct was unwelcome and 3) the conduct was sufficiently

severe or pervasive to alter the conditions of her employment and crate an abusive or hostile

work environment. See, e.g. Fuller v. City of Oakland, 47 F.3d 2522, 1527 (9th Cir. 1995).

       Plaintiff has alleged facts to support both these elements and – with respect to the issue of

timeliness – meet the constraints of the Supreme Court’s decision in Morgan. As explained

above, Plaintiff has alleged that at least some acts that she contends were hostile and adverse

employment actions occurred after January 3, 2017. Further, the earlier actions can be viewed as

part of the same unlawful employment practice, at least when viewing the allegations in the light

most favorable to Plaintiff. This conclusion tracks, as well, with the Ninth Circuit’s decision in

Porter v. California Dept of Corrections, 419 F.3d 885 (9th Cir. 2005), which the Court reads to

stand for the proposition that in deciding issues of timeliness in the context of a hostile work

environment claim, there must be some continuity between older acts which would be time

barred and more recent acts which are not time barred.1 Here, that continuity is present.



1
  The issue before the Court in Porter was whether a Plaintiff’s claim for a hostile work
environment based on sex, was time barred for failure to grieve the issues with an EEO
counselor within the relevant statutory time frame. The difficulty in the Porter case was the most
flagrant examples of harassing conduct (overt propositions, spitting in plaintiff’s food when she
MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 9
       Defendant also argues that the problems Plaintiff alleges in her Complaint were not so

pervasive as to create a hostile work environment. The Court disagrees, at least insofar as

Plaintiff is claiming a hostile work environment resulting from her supervisors’ alleged animus

towards her disability and prior EEO activity. Her Complaint describes more than just a few

isolated instances of untoward behavior from co-workers or supervisors. Rather, the Complaint

describes a situation in which small problems mushroomed into larger ones, as, Plaintiff alleges,

her supervisors and co-workers over time became increasingly hostile towards her. Plaintiff has

alleged that her supervisors and many of her co-workers knew of her disability and/or of her

prior EEO activity. The Complaint also alleges that as time went on, tensions between Plaintiff

and her supervisors increased, and she was increasingly subject to accusations of emotionalism,

aggression, inability to work in groups, all of which Plaintiff characterizes as false. She also

alleges that due to her managers’ incorrect perception of her as emotional and unstable, she was

isolated from co-workers in a separate building, and denied the opportunity to attend training

details that would have furthered her career. She further alleges that she was constructively

denied these detail opportunities when supervisors set unusual conditions on them, such as a




did not accept) were old actions that would have been time barred had they been independent
causes of action, whereas the conduct that was not time barred was of a much milder nature, and
in some instances had nothing to do with sex or sexual harassment at all. In other words, the
character of Porter’s working environment had changed over time, and arguably improved, as the
supervisors who had been harassing her toned their behavior down. The court held “[W]e refuse
to mix recent discrete acts like tinder with the planks of ancient sexual advances and then,
regardless of whatever it was that set the spark in the furnace, call the fire that ignites therefrom
a hostile environment. If the flames of an allegedly hostile environment are to rise to the level of
an actionable claim, they must do so based on the fuel of timely-non-discrete acts.” Id. at 893.
Ultimately, however, the court concluded that Porter had shown that there was a genuine issue of
fact on her hostile work environment claim, because her supervisors, though they had toned their
behavior down, still had exhibited some sex-based hostility to her during the crucial time period.
In this case, the actions that Plaintiff timely grieved were more similar in character and degree of
severity to the older actions than was the case in Porter.
MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 10
requirement that she keep up with ordinary responsibilities during the training detail, that did not

ordinarily apply in such situations. A reasonable person reading the factual narrative of

Plaintiff’s Complaint, without knowing anything more and without hearing from Defendants,

could certainly conclude that she may well have been the victim of a hostile work environment

stemming from her disability and/or her prior EEO activity. Complaint at ¶¶ 6-140.

       D. Sex Discrimination Claims.

       Plaintiff’s claims for sex discrimination, however, as well as her claim for a hostile work

environment based on sex, are subject to dismissal. In this instance, Defendant is correct that

Plaintiff has not alleged facts sufficient to establish a connection between her gender and the

adverse employment actions she experienced. The only facts even remotely supporting the

notion that Plaintiff was subject to discrimination based on sex are the allegations suggesting that

she was occasionally accused of being “too emotional.” While such a comment might

theoretically be taken as evidence of discriminatory animus towards women, there are no other

facts supporting that conclusion. The overall thinness of the allegations with respect to sex

discrimination specifically puts this claim in the realm of the theoretically possible, but not

plausible. As such, this claim is subject to dismissal under the strictures of Iqbal and Twombly.

Likewise, the allegations in the Complaint are likewise too thin to plausibly suggest that that the

hostile work environment related specifically to her sex, as opposed to her disability or prior

EEO activity. Accordingly, the Court dismisses these claims, albeit with leave to amend.

                                             CONCLUSION

       For all the foregoing reasons the Court concludes that Plaintiff’s Complaint adequately

states claims for retaliation, disability discrimination, and hostile work environment based on



MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 11
disability and protected activity, but not for sex discrimination or a hostile work environment

based on gender.2

                                                        ORDER

        Defendant’s Motion to Dismiss (Dkt. 17) is GRANTED IN PART with Respect to

Counts 1 and 2, and DENIED as to Counts 3, 4, 5, and 6.

        Plaintiff may amend her Compliant with respect to Counts 1 and 2, if she desires to do so,

within FOURTEEN (14) days of the date of this Order.



                                                             DATED: May 28, 2021


                                                             _________________________
                                                             Honorable Ronald E. Bush
                                                             Chief U.S. Magistrate Judge




2
 Nothing in this Order should be taken as an indication that the Court has, at this early stage of the game, made
any ruling as matter of law. Defendant is free to re‐raise these same issues in the context of a summary judgment
motion, if it believes that a different conclusion may be warranted with the benefit of a more developed record.

MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MOTION TO DISMISS - 12
